DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 12/1/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 3 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Product by Process
Please note, claims 4-5 and 14-16 include product by process language.  The below arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. MPEP 2113

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gregory (US 20080229491 A1).
Claim 1, Gregory discloses a shower curtain rail (34; FIG 7-8) adapted to be mounted adjacent a shower area; 
a plurality of sliders (9), the shower curtain rail and the plurality of sliders being configured such that, during use, each slider of the plurality of sliders is retained on the rail and slidable along the rail, each slider of the plurality of sliders having a magnetically attractive slider element (18; Paragraph [0056]-[0058], [0064]); 
a shower curtain (5) having an upper edge margin, the upper edge margin of the shower curtain having a plurality of magnetically attractive curtain elements (29; Paragraph [0060], [0062]); 
each of the plurality of magnetically attractive curtain elements being adapted to magnetically couple to a corresponding one of the plurality of magnetically attractive slider elements in a manner to enable the shower curtain to be releasably supported on and slidable along the shower curtain rail via the plurality of sliders and the magnetically attractive slider and curtain elements (FIG 7; Paragraph [0043]).

Claim 4, Gregory discloses wherein at least one of the plurality of magnetically attractive curtain elements is sewn (Paragraph [0041], [0060]) into the upper edge margin of the shower curtain.

Claim 5, Gregory discloses wherein at least one of the magnetically attractive curtain elements is adhesively bonded (Paragraph [0041], [0060]) to the upper edge margin of the shower curtain.

Claim 7, Gregory discloses wherein at least one of the plurality of magnetically attractive slider elements is a magnet (18; Paragraph [0056]-[0058], [0064]).

Claim 8, Gregory discloses wherein at least one of the plurality of magnetically attractive curtain elements is a magnet (29; Paragraph [0060], [0062]).

Claim 9, Gregory discloses wherein at least one of the plurality of magnetically attractive curtain elements is a magnetically attractive metal (29; Paragraph [0060], [0062]).

Claim 10, Gregory discloses wherein at least one of the plurality of magnetically attractive slider elements is a magnetically attractive metal (18; Paragraph [0056]-[0058], [0064]) and at least one of the plurality of magnetically attractive curtain elements is a magnet (29; Paragraph [0060], [0062]).

Claim 11, Gregory discloses wherein each magnetically attractive slider element of the plurality of magnetically attractive slider elements is a magnetically attractive metal (18; Paragraph [0056]-[0058], [0064]) and each magnetically attractive curtain element of the plurality of magnetically attractive curtain elements is a magnet (29; Paragraph [0060], [0062]).

Claim 12, Gregory discloses wherein each magnetically attractive slider element of the plurality of magnetically attractive slider elements is a magnet (18; Paragraph [0056]-[0058], [0064]) and each magnetically attractive curtain element of the plurality of magnetically attractive curtain elements is a magnetically attractive metal (29; Paragraph [0060], [0062]).

Claim 13, Gregory discloses wherein each magnetically attractive slider element of the plurality of magnetically attractive slider elements is a magnet (18; Paragraph [0056]-[0058], [0064]) and each magnetically attractive curtain element of the plurality of magnetically attractive curtain elements is a magnet (29; Paragraph [0060], [0062]).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory as applied to claims 1 above, and further in view of Lan (US 20130269889 A1).
Claim 2, Gregory substantially discloses the apparatus as claimed above but is silent on wherein the shower curtain rail includes a channel extending along the shower curtain rail, and wherein each slider of the plurality of sliders is shaped such that at least a portion of such slider is captured by the rail.
Lan teaches wherein the shower curtain rail (A; FIG 3) includes a channel extending along the shower curtain rail, and wherein each slider (B; FIG 3) of the plurality of sliders is shaped such that at least a portion of such slider is captured by the rail.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gregory with rail and slider as taught by Lan in order to provide a cost-effective way to implement movement control on a bendable track that can fit whatever shape necessary for the current application.

Claim 3, the modified apparatus of Gregory teaches wherein the channel comprises an interior void (Lan: A; FIG 3) having a cross-sectional shape, and wherein each slider has at least a portion with a cross-sectional shape similar to but smaller than the cross-sectional shape of the interior void (Lan: B; FIG 3).

Claim 14, Gregory substantially discloses the apparatus as claimed above but is silent on wherein the shower curtain rail comprises an extruded material.
Lan teaches wherein the shower curtain rail comprises an extruded material (Paragraph [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gregory with rail as taught by Lan in order to provide a cost-effective way to implement movement control on a bendable track that can fit whatever shape necessary for the current application.


Claim 15, the modified apparatus of Gregory discloses the claimed invention except for extruded material comprises a non-magnetically attractive metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a metal that is not magnetic so as to not interfere with the operation of the magnetic curtain while still providing proper strength to support the curtain, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07).

Claim 16, the modified apparatus of Gregory teaches wherein the extruded material comprises a plastic material (Lan: Paragraph [0032]).

Claim 17, Gregory substantially discloses the apparatus as claimed above but is silent on wherein each magnetically attractive slider element has a depression, each of the plurality of magnetically attractive curtain elements has a protrusion, each protrusion of the plurality of magnetically attractive curtain elements being adapted to nest in a corresponding one of the depressions of the magnetically attractive slider elements when the plurality of magnetically attractive curtain elements are magnetically coupled to the plurality of magnetically attractive slider elements.
Lan teaches wherein each magnetically attractive slider element  has a depression (D1; FIG 3), each of the plurality of magnetically attractive curtain elements has a protrusion (D2; FIG 3), each protrusion of the plurality of magnetically attractive curtain elements being adapted to nest in a corresponding one of the depressions of the magnetically attractive slider elements when the plurality of magnetically attractive curtain elements are magnetically coupled to the plurality of magnetically attractive slider elements.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gregory with magnet as taught by Lan in order to provide a cost-effective way to implement movement control on a bendable track that can fit whatever shape necessary for the current application.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory as applied to claim 1 above, and further in view of Vagliardo (US 20130061386 A1).
Claim 6, Gregory substantially discloses the apparatus as claimed above but is silent on wherein the upper edge margin of the shower curtain comprises a plurality of sealed pockets, and wherein each pocket of the plurality of sealed pockets contains a corresponding one of the plurality of magnetically attractive curtain elements.
Vagliardo teaches wherein the upper edge margin of the shower curtain comprises a plurality of sealed pockets (the combination would place the pockets 40 of vagliardo at the location of the magnets in Gregory which would be at the upper edge), and wherein each pocket of the plurality of sealed pockets contains a corresponding one of the plurality of magnetically attractive curtain elements (40; FIG 2; Paragraph 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gregory with pockets as taught by Vagliardo in order to provide a means to make use of a magnetic attachment without having to directly attach to a shower panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754